Case 8:18-cv-00487-VMC-CPT Document 25-3 Filed 11/07/18 Page 1 of 3 PageID 314




                            EXHIBIT B
4/23/2018   Case 8:18-cv-00487-VMC-CPT      Document
                                  Tampa, FL Financial Advisor25-3
                                                              | Robert Filed 11/07/18
                                                                       Tannenbaum           Page
                                                                                  | UBS United States2 of 3 PageID 315



                                                                                                                                Account login 




      Robert Tannenbaum
       Home         My experience        My team      Advice. Beyond investing.   Contact me




      Driven by your life's goals
      Holistic wealth management

                                       Robert Tannenbaum                                          813-202-1025
                                                                                                  813-833-8691
                                       Vice President - Wealth Management
                                       Wealth Advisor
                                                                                                  855-397-6267
                                       Portfolio Manager

                                                                                                  robert.tannenbaum@ubs.com

                                                                                                  Connect with me on LinkedIn

                                                                                                  100 South Ashley Drive
                                                                                                  Suite 1800
                                                                                                  Tampa, FL 33602



      As one of the UBS Financial Advisors who was nominated to attend the UBS Wealth Advisor program and who earned this prestigious
      designation, I am qualified to help provide highly personalized wealth management services to you.

      Wealth management is more than just access to the wide range of financial services and solutions–it is how those services and solutions are
      tailored to help you achieve your personal financial goals and dreams. Talk to me about how I can leverage my experience to help you embrace
      your financial future.




      My perspectives

            Corporate profile

            Lending solutions circular

            UBS Mortgage Login

            Inherited an IRA? Know the rules to avoid penalties.

            IRA opportunities at UBS

            IRAs: The basics and the benefits

            Retirement and insurance questionnaire

            Retirement, insurance and estate planning questionnaire

            2017 tax planning guide




      Insights




http://financialservicesinc.ubs.com/fa/roberttannenbaum/                                                                                             1/2
4/23/2018   Case 8:18-cv-00487-VMC-CPT      Document
                                  Tampa, FL Financial Advisor25-3
                                                              | Robert Filed 11/07/18
                                                                       Tannenbaum           Page
                                                                                  | UBS United States3 of 3 PageID 316




      Get a clearer view of your wealth. With My Total Picture, you’ll be able                Making a Difference. Help clients integrate their personal passions into
      to see your financial information all at the same time.                                 investments.




      Using debt for                              Building an                                 The century club: the                        Can you take the
      wealth planning                             investment plan                             rising prospect of                           emotion out of
                                                                                              living ten decades                           investing?




      Terms of use |      Privacy statement |       Additional legal information |          Report fraudulent mail


      Products and services mentioned on these web pages may not be available for residents of certain nations. Please consult the sales restrictions relating to the service in
      question for further information. http://www.ubs.com
      As a firm providing wealth management services to clients, UBS Financial Services Inc. offers both investment advisory services and brokerage services. Investment
      advisory services and brokerage services are separate and distinct, differ in material ways and are governed by different laws and separate arrangements.It is important
      that clients understand the ways in which we conduct business and that they carefully read the agreements and disclosures that we provide to them about the products
      or services we offer. For more information visit our website at ubs.com/workingwithus
      © UBS 1998-2018. All rights reserved.
      Wealth management services in the United States are provided by UBS Financial Services Inc., a registered broker-dealer offering securities, trading, brokerage and
      related products and services. Member SIPC. Member FINRA. UBS Financial Services Inc. is also registered as a Futures Commission Merchant (FCM) with the U.S.
      Commodity Futures Trading Commission (CFTC) and offers brokerage services related to the execution and clearing of on-exchange futures and options on futures
      products. Member NFA
      Accolades are independently determined and awarded by their respective publication. For more information on a particular rating, visit their corresponding website.
      Neither UBS Financial Services Inc. nor its employees pay a fee in exchange for these ratings. Accolades can be based on a variety of criteria including length of service,
      compliance records, client satisfaction, assets under management, revenue, type of clientele and more.
      Notice for Non-U.S. Investors. Notice for Non-Puerto Rico Investor. Order Routing Disclosure. Statement of Financial Condition. Statement of Financial Condition- UBS
      FSI of Puerto Rico. Best Execution Statement. Loan Disclosure Statement. Account Sweep Yields. Advisory & Brokerage Services. CFP Board's Trademark
      Disclaimer. Important Information About Auction Rate Securities (Not for Puerto Rico). Futures Commission Merchant (FCM) Information for UBS Financial Services Inc.




http://financialservicesinc.ubs.com/fa/roberttannenbaum/                                                                                                                            2/2
